Citation Nr: 1755011	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-07 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1963 to May 1969, and in the United States Air Force from July 1971 to September 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2015, the Board remanded this claim for a hearing upon finding that the Veteran had requested a Board videoconference hearing in a VA Form 9 formal appeal document.  As a result the RO scheduled the Veteran for a videoconference hearing.  In October 2017, the Veteran responded to the Confirmation of Hearing notice, stating that he wished to cancel his upcoming hearing.  Thus, his hearing request is deemed withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not precluded from securing or following gainful employment at any time during the period of the appeal as a result of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for TDIU due to service-connected disabilities are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§3.340, 3.341, 4.16. 4.19 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

To the extent the Veteran's representative has recently requested that another examination and opinion should be obtained addressing the Veteran's ability to work, upon review of the record the Board does not find evidence suggesting that the disability picture of his service-connected disabilities has changed since last evaluated in 2012.  At that time, upon consideration of the effects of his service-connected disabilities alone, a VA physician determined that the Veteran was precluded from strenuous physical activity, but was able to work in a sedentary capacity.  The Veteran's statements submitted to VA after this examination are consistent with this finding.  The Veteran has not submitted evidence, medical or otherwise, that suggests his service-connected disabilities have worsened in severity.  Accordingly, the Board finds that the evidence of record is adequate to reach the merits in this case, and that further development is not necessary.

II.  Entitlement to TDIU

Pertinent Law and Regulations

TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment by reason of his or her service-connected disabilities, in consideration of the Veteran's educational and occupational background.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  If the schedular requirements are not met, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1 (2001). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2017).  A claim for TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and asks for TDIU because of subjective factors outside the objective rating.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Analysis

The Veteran filed a claim for TDIU in October 2011.  At the time of the claim the Veteran's service-connected disabilities were: coronary artery disease (CAD), rated at 60 percent disabling; diabetes mellitus, type II, rated at 20 percent disabling; right lower extremities peripheral neuropathy, rated at 10 percent disabling; left lower extremities peripheral neuropathy, rated at 10 percent disabling; and erectile dysfunction, at a noncompensable rating.  The Veteran has not submitted medical evidence suggesting that his service-connected disability picture has worsened since the date of the claim for TDIU.  Since one of the Veteran's service-connected disabilities is rated as at least 60 percent disabling, the disability picture meets the requirement for schedular consideration of TDIU. 

In June 2012, the Veteran underwent a VA examination to evaluate the rating of his service-connected disabilities and to address the issue of unemployability.  The examiner stated that type II diabetes mellitus does not prevent the Veteran from engaging in gainful employment.  With diabetic peripheral neuropathy of the lower extremities, the "Veteran could work in a sedentary position without problems.  He would need to have breaks if a physical job includ[ed] standing and lots of walking. His cardiac condition would not preclude him from sedentary work such as a call center or a position in which he could sit the majority of the time. He could not do any strenuous work that required heavy lifting or overhead work."  VA Examination, June 30, 2012, p. 6.  

In April 2014, the Veteran submitted a statement on a VA Form 9 in which he claimed that his medical circumstances impair his ability to obtain employment.  In addition to his service-connected disabilities, the Veteran stated that he was limited due to gout, which impaired his walking ability; a thyroid issue, which causes fatigue; memory problems, which he attributes to age; and sleeping problems and irritability, which he attributes to his total health situation.  He also claimed that he was being tested for prostate cancer, although there is no further evidence regarding a diagnosis.  

In February 2015, the Veteran submitted the same statement, with a handwritten addendum from his doctor which stated, "as the patient's treating primary care physician, I agree with the sentiment and do not feel that [the Veteran] is fit for, or should be required to seek gainful employment." 

The question at issue is not whether the Veteran is capable of obtaining gainful employment as a general matter, but specifically whether the Veteran's service-connected disabilities prevent him from obtaining or maintaining any substantially gainful employment in light of his educational and occupational background.  

The June 2012 examiner, having full knowledge of the Veteran's service-connected disability picture, acknowledged that the Veteran's service-connected disabilities would prevent the Veteran from engaging in any physically strenuous work, but stated that they would not preclude the Veteran from engaging in sedentary work.  There is no indication that the service-connected disabilities have worsened remarkably since the 2012 examination so as to now impede sedentary work as well.  The Board notes that the Veteran's most recent employment was as a housekeeping supervisor.  During his active duty service in the United States Air Force, the Veteran's military occupational specialty (MOS) was Food Service Supervisor.  This prior work history demonstrates that the Veteran had training and experience in both the military and in civilian life as a manager of other employees.  As such, employment such as at a call center, as noted by the VA examiner-so long as it was sedentary-would not be at odds with his background. 

The Board acknowledges that the Veteran is competent to identify the difficulties that his health conditions have caused in obtaining employment.  The Board also acknowledges that the Veteran's primary care physician is competent to opine on the Veteran's fitness for employment based on the Veteran's overall health picture.  The Board notes, however, that a number of the ailments the Veteran listed in his statement are not service-connected disabilities.  Specifically, the thyroid condition (causing fatigue) and memory problems are not service-connected, as well as gout, sleeping problems, irritability and prostate cancer.  Notably, the Veteran's primary care physician does not identify the service-connected disabilities, on their own, as preventing the Veteran from securing and following gainful employment.  

Both the June 2012 examiner's statement and the Veteran's primary care physician's statement are credible.  The Board does not call into question that the Veteran's total overall health situation may cause him to be unable to secure and or follow substantially gainful employment.  However, the June 2012 examiner's statement specifically addresses the types of work limited and allowed by each service-connected disability, while the primary care physician's statement does not differentiate between service-connected and nonservice-connected disabilities to show that the service-connected disabilities alone preclude the Veteran from maintaining gainful employment.  As a result, the June 2012 examiner's opinion carries more probative weight.  Combined with the Veteran's occupational background, the preponderance of the evidence shows that the Veteran's service-connected disabilities do not, of their own accord, preclude the Veteran from working in sedentary employment. 
As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a TDIU is denied. 




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


